 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MIGUEL ANGEL NEGRON,                                No. 2: 21-cv-0322 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    V. WHITE, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 05, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24           Although it appears from the file that plaintiff’s copy of the findings and

25   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

26   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28   /////
                                                          1
 1          The court has reviewed the file and finds the findings and recommendations to be
 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 3   ORDERED that:
 4          1. The findings and recommendations filed April 05, 2021, are adopted in full; and
 5          2. This action is dismissed without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
 6

 7
     DATED: May 20, 2021                          /s/ John A. Mendez
 8
                                                  THE HONORABLE JOHN A. MENDEZ
 9                                                UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
